McCay, Judge.
We see no good reason why this judgment should not be affirmed. The entry of the solicitor general that the costs were paid, “ the defendant having appeared in court,” is no discharge of the bond or satisfaction of the estreatment. The condition is'not only that he shall appear but that he shall not depart without leave of the court. There can be no discharge of the forfeited recognizance, but by the surrender of-the defendant into the custody of the court or its officers. The highest evidence of this is an entry on the minutes. There is no evidence here at all of a surrender into custody. Being in court is one thing, being in custody another. Nor is the solicitor general the judge of such surrender. His entry cannot charge the sheriff, even did his entry go so far as to declare him in custody, and this it does not do. We doubt not that there was no surrender. There was probably a talk of a settlement, bat it was not effected. To permit so loose a discharge of bonds as this would be bad public policy, and we cannot say it was error in the judge to refuse to sanction it. The authority of the attorney to acknowledge service was admitted on the argument, and any point upon it was waived.
Judgment affirmed.